Citation Nr: 1217860	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-10 481	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Oakland, California, from which the Veteran's appeal was certified.  

In his March 2010 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in August 2010, he withdrew that request and asked that his appeal be forwarded to the Board.  

The December 2008 rating decision denied the issues of entitlement to service connection for left hip osteoarthritis and for left leg pain.  The Veteran perfected an appeal as to these issues in March 2010.  Subsequently, an August 2010 rating decision granted service connection for left hip osteoarthritis with leg pain.  Because the full benefit sought on appeal has thus been granted, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect evidence of hearing loss in service or at his April 1970 service separation examination.

2.  Bilateral hearing loss was diagnosed in the postservice period, but more than one year after service separation.

3.  The evidence of record does not relate the Veteran's bilateral hearing loss to his military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in October 2008; the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination addressed the functional limitations caused by the Veteran's hearing loss, to include his situations of greatest hearing difficulty, and the clinical findings therein documented the impact of the Veteran's hearing loss on his daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not reflect hearing loss for VA purposes, to include at the April 1966 service entrance examination or at the April 1970 service separation examination.  Specifically, at the April 1970 service separation examination, speech audiometry was not tested; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
*
0
LEFT
0
0
5
*
0
Subsequent to service, an April 2008 VA outpatient treatment record noted the Veteran's report of hearing loss for the past 20 to 25 years, with difficulty hearing in normal conversations and when watching television.  He also reported having ear infections and a ruptured eardrum as a small child.  In-service noise exposure included gun, grenade, and rocket launch noise, including during service in the first mechanized combat unit in Vietnam, during which he used no hearing protection.  After service, he worked as a truck driver for a moving company from 1970 to 1988 and from 1990 to 2006, although by his report, the trucks were not loud.  He also reported occasional use of a chainsaw.  Mild to moderate mixed hearing loss in the right ear and normal hearing sloping to profound sensorineural hearing loss in the left ear was diagnosed.  

At the October 2008 VA audiology examination, the Veteran reported sudden hearing loss after a August 1967 grenade explosion in which he suffered a concussion.  His situations of greatest hearing difficulty were understanding speech, especially in noise.  He was in the infantry in service, and after service, worked at Mare Island Naval Shipyard for 6 months, then as a truck driver for a moving company.  Moderate sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear were diagnosed.  Clinical testing revealed speech recognition ability of 96 percent, bilaterally; pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
60
75
LEFT
20
40
55
90
100


The October 2008 VA examiner concluded that it was less likely than not that the Veteran's hearing loss was related to service, based on the Veteran's April 1966 service entrance examination and April 1970 service separation examination, both of which showed normal hearing bilaterally. 

The evidence of record thus does not relate the Veteran's bilateral hearing loss to his military service.  The October 2008 VA examiner was aware of the Veteran's in-service noise exposure, but ultimately concluded that the Veteran's hearing loss was not due to that noise exposure.  The Veteran has also not identified evidence showing that he had a hearing loss disability for VA purposes within the one-year presumptive period following service separation, and although he stated that he experienced sudden hearing loss after the August 1967 grenade explosion, his service separation examination reflects that his hearing acuity had recovered by the time he was examined on separation from service in April 1970.  

Further, in the April 2008 VA outpatient treatment record, the Veteran reported that he felt his hearing acuity had diminished beginning in approximately 1988, 18 years after service separation during which time the Veteran had worked as a truck driver.  The lack of documented hearing loss prior to 2008, coupled with a post-service history of noise exposure and the Veteran's own reported experience of normal hearing acuity until 1988, weighs against the claim including weighing against any assertion of continuity of symptomatology.  Finally, there are no other medical opinions of record which contradict that of the October 2008 VA examiner.  For these reasons, service connection for bilateral hearing loss is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


